DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 6, 10-12 canceled.
Response to Arguments
Response to applicant argues on pages 6-8 Jang in view of Lee fail to disclose “…wherein an available shape of the current block includes a non-square shape.” [See applicant's argument: pages 6-8]; while the applicant points are understood the examiner respectfully disagrees. Lee discloses perform intra prediction using an extended reference line, depending on whether a current block has a square shape or a non-square shape.  For example, if the current block has the square shape, intra prediction of the current block may be performed based on the extended reference line, as in the example shown in FIG. 19A.  That is, when the current block has the square shape, intra prediction may be performed by selecting at least one of a plurality of reference line candidates around the current block.  On the other hand, when the current block has the non-square shape, intra prediction of the current block may be performed based on single reference line candidate or a pre-defined reference line instead of performing the intra prediction based on the extended reference line.  Without using the extended reference line, as in the example shown in FIG. 19B.  That is, using a plurality of reference line candidates may be restricted for the current block having the non-square shape [See paragraphs 110-119, 132, 222-223 and Figs. 19A-26].
Regarding dependent claims, in response to applicant's arguments, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re
Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being un-patentable over Jang et al. (US 20190174128) in view of Lee et al (US 20190182481).
Regarding Claim 1, Jang discloses a video decoding method by an apparatus, comprising: obtaining an intra prediction mode of a current block; obtaining a reference sample for[See Paragraph 289 and Figs. 5 and 22]; filtering the reference sample based on a filtering is determined to be performed on reference sample [See Paragraph 151 and Fig. 5];  and generating a prediction block of the current block based on intra prediction mode and reference sample which is filtered or not [See Paragraph 145, 151, 173, 290 and Fig. 5], 
Jang doesn’t explicitly disclose wherein the filtering is determined to be performed based on a number of pixels of the current block, and the intra prediction mode of the current block, and wherein, based on the intra prediction mode of the current block being a horizontal mode or a vertical mode, the filtering is determined to be not performed; and wherein an available shape of the current block includes a non-square shape
Lee discloses wherein the filtering is determined to be performed based on a number of pixels of the current block, and the intra prediction mode of the current block [See Paragraphs 74-75 and 166-169], and wherein, based on the intra prediction mode of the current block being a horizontal mode or a vertical mode, the filtering is determined to be not performed [See Paragraphs 168]; and wherein an available shape of the current block includes a non-square shape [See paragraphs 110-119, 132, 222-223 and Figs. 19A-26].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Lee as above, to provide a method that enables efficiently performing intra-prediction about a coding target block [See Lee Paragraph 5].
Regarding Claim 4, Jang doesn’t explicitly disclose determined to performed based on a first square block having a pixel number identical with a pixel number of the current block or a second square block which is a greatest block of square blocks having a pixel number smaller 
Lee discloses determined to performed based on a first square block having a pixel number identical with a pixel number of the current block or a second square block which is a greatest block of square blocks having a pixel number smaller than the pixel number of the current block satisfies a predefined filtering performance condition [See Paragraphs 65, 74-75, 85-87 and 101-102].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Lee as above, to provide a method that enables efficiently performing intra-prediction about a coding target block [See Lee Paragraph 5].
Regarding Claim 5, Jang doesn’t explicitly disclose wherein the filtering is determined to be performed based on a first quantization parameter related to a quantization rate of the current block being greater than a first threshold, and wherein-in the filtering the reference sample comprises determining a filter type
Lee discloses wherein the filtering is determined to be performed based on a first quantization parameter related to a quantization rate of the current block being greater than a first threshold, and wherein-in the filtering the reference sample comprises determining a filter type [See Paragraphs 167-169,200-203 and 301-302].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Lee as above, to provide a method See Lee Paragraph 5].
Regarding Claim7, Jang doesn’t explicitly disclose wherein the filtering determined to perform based on a second quantization parameter related to a quantization rate of the neighboring block; is greater than a fourth threshold, and wherein the filtering the reference sample comprises determining a filter type based on the second quantization parameter is greater than the fourth threshold.  
Lee discloses wherein the filtering determined to perform based on a second quantization parameter related to a quantization rate of the neighboring block; is greater than a fourth threshold, and wherein the filtering the reference sample comprises determining a filter type based on the second quantization parameter is greater than the fourth threshold [See Paragraphs 167-169,200-203 and 301-302].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Lee as above, to provide a method that enables efficiently performing intra-prediction about a coding target block [See Lee Paragraph 5].
Regarding Claim 8, Jang discloses wherein the neighboring block parameter comprises a number of residual coefficients of the neighboring block, wherein the filtering is determined to be performed based on the number of residual coefficients being greater than a fifth threshold, and wherein the filtering, the reference sample comprises determining a filter type depending based on the number of residual coefficients being greater than the fifth threshold [See Paragraph 75].
Regarding Claim 9, Jang discloses wherein the neighboring block parameter comprises a flag indicating whether a residual coefficient is present in the neighboring block, and wherein the filtering determined to be perform based on the flag indicating that the residual coefficient is present [See Paragraph 101].
Regarding Claim 13, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. In addition see for apparatus for decoding [See Paragraphs 144, 162, 334 and Fig. 2].
Regarding Claims 14-15, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a}.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a} will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487